Action to recover damages for personal injuries sustained as the result of an alleged fall down three steps from the landing of a vestibule in an apartment building. Judgment dismissing the complaint at the close of plaintiff's case reversed on the law and a new trial granted, with costs to appellant to abide the event. Plaintiff established a prima facie case of actionable negligence on the theory that a dangerous condition was created by defendant’s representative. Cars-well, Johnston and Nolan, JJ., concur; Hagarty, Acting P. J., and Adel, J., dissent and vote to affirm.